Citation Nr: 0008923	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  94-17 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for hypertension has been 
submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to April 
1953, from May 1954 to April 1957, and from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 1998 statement, the veteran raised the issue of 
entitlement to service connection for facial scars as 
residuals of shrapnel wounds and secondary service connection 
for arthritis of the cervical spine and jaw.  These issues 
are referred to the RO for appropriate action.   


FINDINGS OF FACT

1.  In an April 1990 decision, the Board of Veterans' Appeals 
denied the veteran's claim of entitlement to service 
connection for hypertension.

2.  The evidence received since April 1990 does not include 
competent evidence that the veteran had hypertension during 
any period of active service, that hypertension was 
compensably manifested within one year after any period of 
active service, or that hypertension is otherwise related to 
active service; thus, this evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.






CONCLUSIONS OF LAW

1.  The decision of the Board in April 1990 denying the claim 
of entitlement to service connection for hypertension is 
final.  38 U.S.C. §§ 3008, 4004 (1988) (now 38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1998)).

2.  No new and material evidence has been presented to 
warrant reopening a claim of entitlement to service 
connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

In an April 1990 decision, the Board denied service 
connection for hypertension on the bases that the veteran did 
not have hypertension during any period of active service, 
that hypertension was not compensably manifested within one 
year after any period of active service, and that 
hypertension was not otherwise related to active service.  
The evidence of record at the time of that Board decision 
included service medical records, a June 1958 VA examination, 
VA medical records from 1985 to 1989, and a March 1989 VA 
examination.  

Service medical records and reports of the Office of the 
Surgeon General reveal that hypertension was not diagnosed 
during active service.  On a January 1963 physical 
examination, the veteran's sitting blood pressure was 136/80.  
On the December 1965 separation examination, the veteran's 
sitting blood pressure was 140/90.  However, the heart and 
vascular system were normal and hypertension was not 
diagnosed.  On a June 1958 VA examination, hypertension was 
not diagnosed.  VA medical records reflect that in December 
1985 the veteran's blood pressure was 160/102 and in June 
1986 his blood pressure was 156/112.  During a November 1986 
hospitalization, it was noted that the veteran did not have a 
history of hypertension, but during a February 1987 
hospitalization hypertension was diagnosed.  On the March 
1989 VA examination, hypertension was diagnosed, and it was 
noted that, because of the December 1985 blood pressure 
reading, the disorder was present prior to the November 1986 
hospitalization.

In August 1996, the Board remanded the veteran's claim for 
further development. 

The evidence that has been received since the April 1990 
Board decision includes service medical records and reports 
of the Office of the Surgeon General, VA medical records from 
1986 to 1989 and from 1991 to 1998, a transcript of an 
October 1992 hearing, a November 1992 VA examination, a March 
1994 statement of the veteran, and an September 1996 
statement of the veteran.

VA treatment records from 1991 to 1998 reveal that the 
veteran was treated for hypertension.  At an October 1992 
held at the RO before a hearing officer, the veteran 
testified that hypertension was diagnosed during treatment at 
the Iowa City, Iowa, VA Medical Center in March 1966.  He 
indicated that his records from the Iowa City, Iowa, VA 
Medical Center were eventually transferred to a depository in 
St. Louis, Missouri.  He said that he spoke to someone at 
that center in St. Louis who said that the records reflected 
that hypertension was diagnosed but that his records could 
not be released.  Transcript. at 7-8.  On a November 1992 VA 
examination, the veteran reported that he had been told 
intermittently since active service that he had high blood 
pressure.  Physical examination revealed that his blood 
pressure was 130/80.  The impression was that his 
hypertension was under good control.  In a March 1994 
statement, the veteran indicated that hypertension was 
diagnosed during treatment immediately after his last period 
of service at the Iowa City, Iowa, VA Medical Center.  He 
also said that his hypertension was treated by a private 
doctor, who is now deceased.  In a September 1996 statement, 
the veteran reported that he saw a doctor at the Iowa City, 
Iowa, VA Medical Center right after his last period of active 
service and that he was told that he had high blood pressure.  



Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (1999).  
Also, if a veteran had 90 days or more of service during 
wartime or after December 31, 1946, and if hypertension is 
manifested to a compensable degree within one year following 
discharge from service, the disorder will be considered to 
have been incurred in service.  This is a rebuttable 
presumption.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

The Court has held that a hearing officer has a regulatory 
duty, pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest 
the submission of evidence that the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  Costantino v. West, 12 Vet. App. 517 (1999).  
However, if the appellant does not identify any evidence that 
would be of advantage - i.e., evidence that would well ground 
a claim - the hearing officer has no obligation to advise the 
appellant to submit additional evidence.  Stuckey v. West, 13 
Vet. App. 163 (1999).

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made.  38 U.S.C. §§ 3008, 4004 (1988) (now 
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999)).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions of medical causation cannot be a basis to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  In addition, a layperson's account of what 
a medical professional said is not competent medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Furthermore, evidence, which is simply information recorded 
by a medical examiner and not enhanced by any additional 
medical comment by that examiner, is not "competent medical 
evidence."  Such evidence does not enjoy the presumption of 
truthfulness accorded by Justus (for purposes of determining 
whether new and material evidence has been submitted) because 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that he had hypertension during any 
period of active service, that his hypertension was 
compensably manifested within one year after any period of 
active service, or that his hypertension is otherwise related 
to active service.


Analysis

The copies of service medical records, reports of the Office 
of the Surgeon General, and the VA medical records from 1986 
to 1989 received since the April 1990 Board decision were of 
record at the time of the 1990 decision.  Therefore, that 
evidence is cumulative.

VA treatment records from 1991 to 1998 are new, but not 
material.  These records reveal that the veteran has 
hypertension, but they do not contain a medical opinion or 
other competent evidence that relates it to active service.  

During the November 1992 VA examination, the veteran reported 
that he had been told periodically since active service that 
he had high blood pressure.  The VA examiner diagnosed 
hypertension, but did not relate it to active service.  With 
regard to the history given by the veteran, such was 
unenhanced information recorded by a medical examiner and it 
is not competent medical evidence of a relationship between 
current hypertension and service.  LeShore, 8 Vet. App. at 
409.  Therefore, the November 1992 VA examination is new, but 
not material.

The transcript of the October 1992 hearing and March 1994 and 
September 1996 statements of the veteran are new, but not 
material.  None of these documents contains competent medical 
evidence regarding the onset or origin of the veteran's 
hypertension.  As a lay person, he is not qualified to 
express a competent opinion as to when his hypertension 
began.  Moray, 5 Vet. App. at 214; Espiritu, 2 Vet. App. at 
494-95.  Likewise, the veteran's assertion that he was told 
by a VA doctor in 1966 that he had high blood pressure is not 
competent medical evidence that his hypertension was 
compensably manifested with one year of his last period of 
active service because it is a layperson's account of what a 
physician purportedly said.  See Robinette, 8 Vet. App. at 
77.

The Board recognizes that the Court, in Graves v. Brown, 8 
Vet. App. 522 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of 
evidence needed to complete his application, as discussed in 
Robinette v. Brown, 8 Vet. App. 69 (1995), to applications to 
reopen a claim through the presentation of new and material 
evidence.  In Beausoleil v. Brown, 8 Vet. App. 459 (1996); 
and Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
the Court found a duty to further assist in the development 
of the evidence when the veteran has reported the existence 
of evidence which could serve to render a claim well-
grounded.  By analogy, such duty would appear to be triggered 
where a veteran has identified evidence that could serve to 
reopen a claim.  

The facts and circumstances of this case are such that no 
further action is warranted.  At the time of the April 1990 
Board decision, the veteran asserted that he was treated for 
hypertension at the Iowa City, Iowa, VA Medical Center 
immediately after his last period of active service.  
However, in December 1992, the Iowa City, Iowa, VA Medical 
Center indicated that it did not have any records of the 
veteran receiving treatment there.  Additionally, in a July 
1996 report of contact, it was noted that there was no 
evidence that the veteran's VA treatment records were stored 
at a federal records center in either St. Louis, Missouri, or 
in Maine.  It was noted that volumes I and II of the 
veteran's records were stored at the storage area at the 
Dallas, Texas, VA Medical Center, and that volumes III and IV 
were stored at the VA outpatient treatment facility in Fort 
Worth, Texas.  In the August 1996 remand, the Board requested 
that the RO obtain any pre-1986 medical records that were 
stored at the Dallas, Texas, VA Medical Center and that the 
RO contact the federal records center in St. Louis, Missouri, 
if the veteran provided the appropriate information to 
warrant a search there.  In an April 1997 report of contact, 
it was noted that the veteran could only remember the first 
name of the woman with whom he purportedly spoke in St. 
Louis.  In February 1998, the Dallas, Texas, VA Medical 
Center indicated that there were no treatment records prior 
to 1986 in storage.  Because the veteran was unable to 
provide adequate information, a search at the federal records 
center in St. Louis, especially in light of the response from 
the Iowa City, Iowa, VA Medical Center, was not warranted.  
The RO complied with the directives of the August 1996 
remand, and there is no further duty to assist under 
38 U.S.C.A. § 5103.  See Stegall v. West, 11 Vet. App. 268 
(1998).

With regard to the hearing officer's duty to assist under 
38 C.F.R. § 3.103(c)(2) (1999), the various supplemental 
statements of the case issued after the October 1992 hearing 
noted the type of evidence that was lacking.  Therefore, 
there was substantial compliance with 38 C.F.R. § 3.103(c)(2) 
(1999).  See Stuckey, 13 Vet. App. at 177; Costantino, 12 
Vet. App. at 520.


ORDER

New and material evidence to reopen the claim for service 
connection for hypertension has not been received and the 
application to reopen the claim is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

